DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended base claim 1 to now only be limited to compounds of genus formula III.  Applicants amended claim 14 to be independent, although it is suspected many compounds of claim 14 are encompassed within base claim 1.
Given the amendments, above, the Markush search will be extended species by species until all species encompassed by genus formula III of base claim 1 have been searched.  Once claim 1 is determined free of the prior art, then, Markush searching will commence compound by compound on amended claim 14.
Applicants amended claim 1 so that R2a can no longer be H in embodiment (ii) (page 7), which renders moot the prior art rejection of record (see paragraphs 20-22 in previous Office Action).
The Examiner responded by extending the Markush search to a compound:  
    PNG
    media_image1.png
    563
    776
    media_image1.png
    Greyscale
 , which is a species of genus formula III of base claim 1 and subject to prior art rejection, below.  See “SEARCH 10” (conducted in Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
A review of the “SEARCH 10” STN search results by inventor/assignee/owner name did not retrieve any double patent references for the scope of Markush searching conducted to date.
Furthermore, a search by inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references for the scope of Markush searching conducted to date.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicants canceled previously withdrawn claims 2 and 4.
All claims have been examined on the merits.  However, please be advised that the full scope of base claims 1 and 14 have not yet been searched in accordance with Markush search practice (see Election of Species Requirement of 09/09/2021) and paragraphs 3-4, above.
Prior art and double patent art has only been searched for the elected species and Markush search extensions conducted to date of amended base claims 1 and 14.  The full scope of base claims 1 and 14 has not yet been searched for double patent and prior art in accordance with Markush search practice.
Additional prior art and double patent searching following Markush search practice will not be conducted in After Final as that constitutes additional searching and/or consideration.
Please file a RCE for Markush searching to resume.  The Examiner envisions many more rounds of RCE to search each species remaining to be searched of genus formula III of base claim 1 and each compound of claim 14.
Current Status of 16/978,117
This Office Action is responsive to the amended claims of February 1, 2022.
Claims 1, 6-9, 11-12, 14-20, 22, and 24-50 have been examined on the merits.  Claims 16, 18-19, 28-30, and 33 are original.  Claims 1, 14, 17, 20, and 22 31 are currently amended.  Claims 6-9, 11-12, 15, 24-27, and 32 are previously presented.  Claims 34-50 are new.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 1, 2022.
The Examiner has reviewed the claim amendments and Reply of 02/01/2022.
The objection for lack of an Oath/Declaration (see paragraph 19 in previous Office Action) is withdrawn as Applicants filed the Oath on 02/17/2022.
Applicants’ amendments to claim 1 in which R2a can no longer be H in embodiment (ii) renders moot the prior art rejection (see paragraphs 20-22 in previous Office Action).
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 471852-54-7.  First made available to public/Entered into STN:  8 November 2002).
The reference ACS teaches the compound:  
    PNG
    media_image2.png
    447
    677
    media_image2.png
    Greyscale
  (see enclosed ACS reference), which is a species of genus formula III of base claim 1, wherein:  Z is C-H; R1 is H; R2a is substituted methoxy; R2b is null; R7 is null; bonds a and b are each double bonds; R3a, R3b, R4a, and R4b are each H; X1 is N; and X2, X3, and X4 are each -CH.   This anticipates claims 1, 7, and 11.
This rejection is properly made FINAL since it is due to an extended Markush search of genus formula III of base claim 1 following Markush search practice.
Conclusion
Claims 6, 8-9, 12, 15-20, 22, and 24-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This is subject to disclaimer in paragraph 26, below.
Claims 1, 7, and 11 are not presently allowable as written.
Claims 14 and 34-50 are presently allowable as written, which is solely due to the Markush search extension(s) conducted to date.  This is subject to disclaimer in paragraph 26, below.
These claim dispositions are expected to change as future Markush search extensions are conducted and new prior art found from these search extensions is applied against objected to and/or presently allowable claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625